MEMORANDUM **
Henry Gossage appeals pro se the district court’s order granting the defendants’ motion for summary judgment, denying Gossage’s cross-motion for summary judgment, and dismissing the action. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review summary judgment de novo. Collings v. Longview Fibre Co., 63 F.3d 828, 831 (9th Cir.1995). We vacate and remand.
The district court dismissed the majority of Gossage’s federal claims pursuant to the Rooker-Feldman doctrine, reasoning that they were “inextricably intertwined with the state law issues decided by the Washington state courts.” Following this, we issued our opinion in Noel v. Hall, 341 F.3d 1148 (9th Cir.2003), in which we clarified application of the Rooker-Feldman doctrine in this circuit. We held in Noel that “[ojnly when there is already a forbidden de facto appeal in federal court does the ‘inextricably intertwined’ test come into play.” Id. at 1158. Such a de facto appeal arises only “when the plaintiff in federal district court complains of a legal wrong allegedly committed by the state court, and seeks relief from the judgment of that court.” Id. at 1163.
Here, Gossage does not assert “as a legal wrong an allegedly erroneous decision by a state court” and does not seek relief from the state court judgment dismissing his claims. Instead, Gossage alleges claims only against adverse parties to his state court action. Therefore, Rook-er-Feldman does not apply here. See Noel, 341 F.3d at 1163-64.
Accordingly, we vacate the district court’s order granting summary judgment and remand for further proceedings.
VACATED and REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.